DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 12-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 5,256,862) in view of Lee (US 2018/0286164).
Re claim 1:
Watanabe et al. teaches most of the claimed invention:
See figure 1. A cassette 3 is a transit cassette, which is insertable into an ATM.
At the front of the ATM in Watanabe et al. is a unit/interface through which a customer can deposit and withdraw notes. This is of course conventional in an ATM.
Watanabe et al. teaches at column 5,
“The bank notes P are then conveyed to the inspecting section 70 to discriminate their denominations, authenticities, and the obverse/reverse sides. The bank notes P are then conveyed along the convey path R2. The bank notes, which are determined that their obverse sides face upward, are conveyed upward through the first gate 73a, pass through the second and third gates 73b and 73c, are redirected by the fourth gate 73d, and then are stacked in the temporary stacking section 38.

When a bank note is determined by the inspection unit 70 that its reverse side faces upward, it passes through the first to third gates 73a to 73c, is redirected by the fifth gate 73e, and is stacked upside down in the stacking section 38. In this manner, the bank notes P are stacked in the stacking section 38 such that their obverse and reverse sides are aligned.

When a bank note P is determined by the inspection unit 70 that it should be rejected (a reject bank note; a counterfeit bank note or a bank note unable to be inspected), it is sent to the temporary stacking section 37 through the first, second, third, and fourth sorting gates 73am 73b, 73c, and 73d and is stacked therein. When the bank notes P in the bank note storage chamber 55 run out, the reject bank notes P in the stacking section 37 are discharged to the storage chamber 55 in a bundle. Then, the door 18 is opened, and the bank note bundle is returned to the customer.”

Thus, Watanabe et al. has an identification unit (inspection unit 70) that evaluates banknotes to judge whether they are authentic or not and what denomination they are.

Watanabe et al. teaches at column 4:
“A first safe 57 as the 10,000 bank note safe and a second safe 58 as the 1,000 bank note safe are arranged in the lower unit 51 to constitute bank note storage sections 59 and 60, respectively. A third safe 61 is provide in the lower unit 51 and serves as a bank note reception safe for storing a bank note, e.g., 5,000 bank notes, reject bank notes, or recovery bank notes inappropriate to be dispensed. The safe 61 has a bank note storage section 62, a stacking section 63, and a recovery box 64. A stacking and taking mechanism 65 is provided at the upper portion of each of the safes 57, 58, 61, and 3, and flaps 67a for defining a stacking space 66 capable of stacking, e.g., 100 bank notes therein, are provided in each safe. Each mechanism 65 has a take-out roller 67, an elevator 68, and a press plate 69.”

Thus there are deposit cassettes for various denominations to store, and recycle, notes of different types. Where notes are received, they are identified, determined to be valid, and added to the storage sections (cassettes) according to their denomination, where they can later be re-used. This is a kind of recycling operation.

Meanwhile a different section collects and retains banknotes that are rejected.

As figure 6 shows, there is a whole variety of different conveyance paths. 
The use of a control section is abundantly clear: The word ‘control’ appears more than 60 times in Watanabe et al. in reference to the systems that control the ATM including all of the conveyances.

Lacking in Watanabe et al. is a teaching of an entrance to which the transit cassette is selectively attached. Instead, in Watanabe et al. it appears that a transit cassette is installed inside of the ATM, which would have to be opened for this purpose.

Lee teaches (see especially figures 1 to 3A) that a transit cassette for an ATM is selectively attached at an entrance on the outside of the housing of the ATM.

In view of Lee’s teachings, it would have been obvious to employ such an external cassette configuration as per the teachings of Lee in the place of the internally installed transfer cassette of Watanabe et al. for the sake of the convenience and ease-of-use for a technician replenishing and recovering notes.

Re claim 2: Watanabe et al. teaches,
“Specifically, bank note P taken-out of the 10,000 or 1,000 bank note safe 57 or 58 are conveyed to the upper unit 50, discriminated by the inspecting section 70, redirected by the first and second sorting gates 73a and 73b, and stored in the loading safe 3.”

Thus banknotes from deposit/storage areas (which are also recycle areas since they can be used to recirculate banknotes) can be stored in the removable transfer cassette.

As per the modification with Lee, the transfer cassette can be external.

As figure 6 and other figures of Watanabe et al. show, there is a very large number of conveyance paths corresponding to the very many possible paths that are available inside the ATM of Watanabe et al.

Re claim 3: 
As discussed with respect to claim 1 above, Watanabe et al. has a rejection section in which to store rejected banknotes. I.e. cassette/storage area 63 seen in figure 6 of Watanabe et al.

Re claim 4-9, 12-14: As figure 6 and other figures of Watanabe et al. show, there is a very large number of conveyance paths corresponding to the very many possible paths that are available inside the ATM of Watanabe et al.

The exact layout of these various conveyance paths is a matter of obvious design choice. The various elements are present in Watanabe et al. and a complex network of conveyance paths is present in support of this.

Re claim 18: See discussion re claim 1, above.

Allowable Subject Matter
Claims 10, 11 and 15-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to teach or suggest that a banknote which is identified as a note to be rejected is first conveyed to a deposit cassette. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876